Citation Nr: 1520962	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma. 

In September 2014, the Veteran testified during a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's electronic claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Because the claim for TDIU on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

II. Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining substantially gainful employment.
The Veteran is service-connected for lumbosacral laminectomy, discectomy, and fusion with degenerative joint disease (DJD), rated as 20 percent disabling; neuropathy of the right lower extremity, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable; coronary artery disease (CAD) rated as 60 percent disabling; hypertension with heart murmur and elevated cholesterol, rated as 10 percent disabling; prostatitis, rated as 20 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; tinnitus, rated as noncompensable; and scars from removal of sebaceous cysts on face, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 90 percent.  As such, the Veteran meets the percentage requirements for a total disability evaluation.  See 38 C.F.R. § 4.25 (2014).  

The remaining question, therefore, is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board notes that the Veteran's assertions throughout the appeal period have predominantly focused on the impact his service-connected lumbar spine disability has had on his employability.

A March 2006 Social Security Administration (SSA) Disability Determination and Transmittal form shows that the Veteran became disabled on March 7, 2005, with a primary diagnosis of disorder of the back, discogenic and degenerative, and a secondary diagnosis of osteoarthritis and allied disorders.  

Evidence considered in conjunction with the Veteran's SSA claim included a November 2006 and November 2008 Aetna Attending Physician Statements, in which Dr. S.K.O. provided a primary diagnosis of lumbar disc herniation and degenerative disc disease.  Dr. S.K.O. then indicated that the Veteran did not have the ability to work; he exhibited severe limitation of functional capacity, and was incapable of minimal activity.  

Additionally, on a May 2009 Attending Physician Statement of Disability form, Dr. S.K.O. included a diagnosis of lumbar radiculopathy and found that the Veteran was totally disabled for any occupation and his regular occupation and would never be able to return to work for any occupation.  Dr. S.K.O. reported that the Veteran was not a suitable candidate for a rehabilitation program.  In a June 2010 Attending Physician Statement of Disability form, Dr. S.K.O. included a diagnosis of lumbar disc disease and found that the Veteran was totally disabled for any occupation and was not a suitable candidate for a rehabilitation program.  

In his February 2011 Application for Increased Compensation based on Unemployability, the Veteran provided his employment history, and indicated that he worked as a C-17 support instructor form June 2001 to July 2008 and a C-141 navigator instructor form October 1997 to May 2001.  He reportedly had "time lost for illness" from March 2005 to his retirement in July 2008.  The Veteran has a Master's Degree of Arts in Human Relations.  

On April 2011 VA examination, in regards to his lumbar spine disability, the Veteran reported that he was unable to perform job duties and his employment was termination in 2008 due to pain and the effects of his medication.   In regards to his right lower extremity condition, he reported limited function due to pain.   In regards to his hypertension and heart murmur, he reported frequent urination due to medication.  On examination, the examiner reported that there was no functional limitation in standing or walking regarding the Veteran's lumbar spine disability  The examiner noted that the Veteran's functional impairment consisted of pain in the kips, knees, and back with overuse.  The examiner found that the Veteran was unable to perform physical work; however, sedentary work should not be a problem.  

On January 2012 VA peripheral nerves Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran's peripheral neuropathy impacted the Veteran's ability to work in that he depended on a cane to assist him with walking.  

On August 2012 VA skin, diabetes mellitus, hypertension, and peripheral nerves DBQs, the examiner addressed each condition separately when finding that the Veteran's skin, diabetes mellitus, hypertension, and peripheral nerve conditions did not impact his ability to work.  

On August 2012 VA heart DBQ, the examiner found that the Veteran's heart condition impacted his employment due to sporadic chest pain with moderate exertion, which required a period of resting and impeded physical activity.  The examiner noted that sedentary activity was not affected.  

During his September 2014 hearing, the Veteran testified that he began to have problems with his back and right leg in 2005 for which he underwent surgery in 2005.  He indicated that he tried to come back to work in 2005, but was unable to do his job due to medications and back pain impacting his capabilities.  He indicated that he became a temporary employee and was kept as an employee until July 2008.  He reported that he could no longer crawl around the aircraft, including the wheel wells and cargo department due to back and leg pain.  He indicated that as an aircraft navigator, he was unable to stay in the same position for too long.  He also expressed having a safety concern of taking students out on pre-flights while taking OxyContin.  He reported side effects of problems with concentration and his equilibrium as well as drowsiness.  

In January 2015 correspondence, Dr. S.K.O., the Veteran's treating private neurosurgeon, noted a history of the Veteran undergoing L4-L5 and L5-S1 laminectomy, discectomy, foraminotomy, L4, L5 and S1 posterolateral fusion and L4, L5 and S1 transpedicular internal fixation performed on March 10, 2005, at the Comanche County Memorial Hospital.  Dr. S.K.O. reported that the Veteran continued to have constant, moderate low back pain associated with any activities involving movement of the lumbosacral spine.  He experienced radiating pain into the buttocks and lower extremities along with occasional numbness and a tingling sensation  Dr. S.K.O. noted that low back pain was aggravated by coughing, sneezing, straining of stool, and any activities involving stress on the back or movement of the lumbosacral spine.  Dr. S.K.O. reported that the Veteran could sit continuously for only about 10 to 15 minutes, stand for only 10 to 15 minutes, and walk for only a few blocks at a time before the pain worsened to such an extent that he had to sit down.  He could not lift more than 5 to10 pounds on a regular basis and could not do any activities involving movement of the lumbosacral spine such as bending and stooping.  Dr. S.K.O. noted that the Veteran took OxyContin, 40 mg twice a day, and three to four tablets of Percocet 10/325 a day for his low back pain.  Dr. S.K.O. noted that in addition to the Veteran's low back complaints, he had severe arthritis, hypertension, and diabetes and also suffered from pain in the neck, mid-back, and multiple joints.  Dr. S.K.O., opined that based on the above, the Veteran was excluded from any gainful employment and was a candidate for total disability.

The Board finds that when considering the Veteran's entire disability picture and his ability to secure and follow gainful employment, his service-connected disability precludes employment.  The Veteran was awarded SSA disability benefits due to his service-connected disability.  The Board finds the Veteran's assertions and hearing testimony regarding the impact of his service-connected disability on his employment are competent and credible.  The Veteran's private treating physician supported his assertions by finding that the Veteran was unable to work due to his service-connected disability.  

April 2011 and August 2012 VA examinations and DBQ reports reflect that the Veteran would be able to engage in sedentary employment.  These reports and opinions are competent and credible, but are not more probative than the private clinical records.  In January 2015 correspondence, Dr. S.K.O., the Veteran's treating neurosurgeon, described how the Veteran's lumbar spine and right lower extremity disabilities impacted his ability to sit, stand, walk, lift, bend, stoop, and move.  Dr. S.K.O. also considered the Veteran's prescribed narcotics and additional service-connected disabilities and found that the Veteran was precluded from any gainful employment.  The private examiner's opinion was accompanied by a thorough rationale and is probative.  Given such evidence, the Board finds that there is sufficient basis for the award of TDIU.  Resolving all doubt in the Veteran's favor, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU due to service-connected disability is allowed, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


